Citation Nr: 0946428	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

An acquired psychiatric disability, to include schizophrenia, 
was initially demonstrated years after service, and has not 
been shown by competent clinical evidence of record to be 
related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include schizophrenia, 
was not incurred in or aggravated by active service, and may 
not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the Veteran was not 
provided a VCAA notice letter in this regard.  However, the 
Veteran is not prejudiced by this defect as the criteria for 
assignment of an effective date and disability rating, in the 
event of award of the benefit sought, was provided in a July 
2006 supplemental statement of the case (SSOC).  This was 
followed by readjudication in a January 2009 SSOC.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and State of 
Ohio medical records.  The RO attempted to obtain other 
identified records (for, example, from the U.S. Department of 
Labor) but they were unavailable.  Correspondence from the 
Social Security Administration received in April 2009 stated 
that the Veteran's medical records had been destroyed.  The 
Veteran testified before an RO Decision Review Officer in 
March 2005.  He withdrew a request for a hearing before a 
Veterans Law Judge.  

The appellant was afforded VA medical examinations in August 
2004 and November 2008.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in 
this case are more than adequate, as they are predicated on a 
reading of the Veteran's claims file, medical records, and 
mental examinations.  They consider all of the pertinent 
evidence of record and the statements of the Veteran, and 
provide a rationale for the opinions provided.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's claim, the Board has reviewed 
all of the evidence in the claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for an acquired 
psychiatric condition, to include schizophrenia.  The 
evidence shows that the Veteran's current schizophrenia is 
not related to his active duty.  

The Veteran has offered numerous statements alleging that his 
schizophrenia began during or as a result of active duty.  
During the March 2005 hearing before a DRO, he testified that 
he was assigned as an air police officer at Vandenberg AFB.  
When he woke up from passing out at Guard Mount, he thought 
he was being cross-trained.  He was reassigned to Anderson 
AFB in Guam, where he worked in the Communications Library.  
He thought he was carrying two "FSCs" and that this meant 
he was in a top secret area.  He felt that if he was, if not 
a "CA", at least an undercover military police officer.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to 
schizophrenia.  The report of the Veteran's June 1964 
enlistment report of medical history is negative for relevant 
complaints, and the report of his June 1964 enlistment 
physical examination reflects that his psychiatric clinical 
evaluation was normal and identifies no pertinent defects or 
diagnoses.  An April 1965 Certificate of Psychiatric 
Evaluation provides that the Veteran had a history of 
infrequent syncopal attacks beginning prior to enlistment in 
the Air Force.  Medical evaluation revealed no organic 
etiology.  No defective psychiatric disorder could be 
determined.  It was possible that the syncopal attacks were 
psychogenic in origin.  However, the psychiatrist noted that 
he was unable at present to make a definitive diagnosis of 
such.  The report of the Veteran's March 1968 separation 
report of medical history is negative for relevant 
complaints, and the report of his March 1968 separation 
physical examination reflects that his psychiatric clinical 
evaluation was normal and identifies no pertinent defects or 
diagnoses.  

The Veteran's service personnel records reflect that he 
served as a basic airman, then a security guard, vehicle 
operator and finally an administrative specialist.  

The Veteran's post-service medical records are negative for 
relevant complaints, symptoms, findings or diagnoses of 
psychosis within one year of separation.  Therefore, service 
connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307 and 3.309.  

Post-service treatment records from various sources, 
including VA and the Ohio Department of Health, have been 
obtained.  VA inpatient records dated in July 1983 reflect 
that the Veteran reported not having worked steadily since 
1975, when he had a cervical strain and aggravation of 
anxiety symptoms.  The Veteran was diagnosed with a paranoid 
disorder.  The Veteran was readmitted for VA inpatient 
treatment in August 1983, and assessed with paranoid 
personality disorder.  

However, these various treatment records simply include no 
evidence linking an acquired psychiatric disability to the 
Veteran's service.  Moreover, the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

VA medical records show continued psychiatric treatment, and 
diagnoses of schizophrenia, paranoid type, into 2009.  
However, these too include no evidence linking the Veteran's 
schizophrenia to his service.  

Records from the Court of Common Pleas, Franklin County, Ohio 
Criminal Division, reflect that in May 1987 the Veteran was 
acquitted of a crime on the basis of insanity.  

The claims file contains the report of a January 1988 VA 
psychiatric examination, which does not appear to be based on 
a review of the Veteran's claims file.  The Veteran reported 
being a special agent transporting top secret materials for 
the 3960th Civil Engineering Squadron on Guam at Anderson 
AFB.  He said that while there he was constantly being 
watched and knew that people were after him.  On examination, 
the Veteran was suspicious and paranoid, delusional about 
Communists or the Mafia being after him, and stated that the 
numbers on license plates were a substitute for the alphabet 
that were messages for him.  The diagnosis was paranoid 
schizophrenia, chronic.  The examiner opined that, although 
the Veteran did not suffer from acute psychosis while in the 
service, he was definitely paranoid.  The examiner further 
stated that the nature of the Veteran's job at the time, 
"carrying secret reports", enforced his paranoid delusions.  
The examiner believed the Veteran was using alcohol to help 
him with those feelings.  

The Board finds that this medical opinion has little 
probative value.  The Court has held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  

In this case, the Veteran's service personnel records simply 
do not show that the Veteran was a secret agent, transported 
top secret materials, or carried secret reports, as he 
informed the examiner.  The Board finds that the history the 
Veteran provided the examiner, and on which the examiner 
based the medical opinion, is not accurate based on a review 
of service personnel records. 

The report of a March 1990 VA psychiatric examination does 
not appear to be based on a review of the Veteran's claims 
file.  The report sets forth the Veteran's self-reported 
post-service history and the results of current examination.  
The Axis I impression was chronic schizophrenia, paranoid 
type.  The report does not offer an opinion as to the 
etiology of the Veteran's schizophrenia.  

A VA discharge summary dated in May 2002 provides that the 
Veteran's discharge diagnosis was psychotic disorder NOS, 
history of delusional disorder; alcohol dependence and 
cannabis dependence.  The report does not offer an opinion as 
to the etiology of the Veteran's diagnosis.

The report of an August 2004 VA psychiatric examination 
provides that the examiner was asked to review the Veteran's 
claims file, including tabbed entries.  The examiner 
specifically discussed various past medical records in 
detail.  The Veteran reported that while on active duty he 
was in a top secret mission monitoring the secret codes of 
submarines, changing the directions and other things.  While 
in Guam, he felt that people were hiding things from him.  He 
reported that his delusions and suspicions began while he was 
in the service.  The Veteran reported that his medications 
were helping.  The report noted that the Veteran's father and 
brother had schizophrenia.  The report sets forth the results 
of current examination in detail.  The Axis I diagnosis was 
schizophrenia, paranoid type, residual type.  

The examiner stated that even though the Veteran said that 
the schizophrenia began while he was in the service, he or 
she was not yet convinced that it was totally service-
connected, in light of his family history and other things.  
The examiner concluded that the Veteran was predisposed to 
schizophrenia and his schizophrenia was not service-
connected.  

The report of a November 2008 VA psychiatric examination 
provides that the source of information was an interview with 
the Veteran and a review of the claims file.  The report 
recounts the Veteran's medical history, including that he was 
diagnosed with schizophrenia in 1996 and since then had been 
admitted to several hospitals including VA and state 
hospitals.  The report sets forth the examination results in 
detail.  The Axis I diagnosis was schizophrenia, paranoid 
type.  

The examiner summarized that the Veteran fulfilled the 
criteria for schizophrenia, paranoid type.  The examiner 
expressed the opinion that the Veteran's schizophrenia was 
not connected to his service in the Air Force.  The examiner 
explained that the Veteran was diagnosed with schizophrenia 
about 10 years after he was discharged from the Air Force.  
He had a family history of schizophrenia.  He also had a 
history of cocaine and marijuana abuse.  The examiner 
reiterated that most likely than not the Veteran's 
schizophrenia was not connected to his service.  

The Board finds that the negative August 2004 and November 
2008 VA nexus opinion constitute probative evidence against 
the Veteran's claim.  These reports set forth accurate 
historical and medical details taken from the Veteran's 
claims file, which renders them especially probative.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  They refer to specific findings 
and facts from the Veteran's claims file, such as his family 
history of schizophrenia, the 10-year length of time between 
separation and his development of schizophrenia, and his 
history of substance abuse.  This fact is particularly 
important, in the Board's judgment, as the references make 
for more convincing rationales.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").  Being based on a complete review of the record, 
these opinions also implicitly take into account the positive 
January 1988 VA medical opinion as well as the Veteran's own 
assertions.

In this regard, the Board acknowledges the Veteran's hearing 
testimony and written statements in support of this claim.  
Lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing psychiatric symptoms either during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
Veteran, however, is not competent to say that he now has a 
psychiatric disability, that is related to service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Further, to the extent that the Veteran is able to observe 
continuity of psychiatric symptoms since service, his 
opinions are outweighed by the lack of pertinent findings in 
his service medical records, the lack of objective medical 
evidence of schizophrenia for many years after separation, 
and the probative medical evidence against his claim.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for an acquired 
psychiatric disability, to include schizophrenia.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability, to 
include schizophrenia, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


